Case: 18-10974      Document: 00514857483         Page: 1    Date Filed: 03/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-10974                               FILED
                                  Summary Calendar                         March 1, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTIAN VAZQUEZ CAPISTRAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-531-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Christian Vazquez Capistran appeals his conviction for illegal reentry
after deportation and his sentence of 26 months of imprisonment and three
years of supervised release.          He argues that his sentence exceeded the
statutory maximum because the enhanced penalty provision of 8 U.S.C.
§ 1326(b)(1) is unconstitutional.        He also asserts that his guilty plea was
involuntary because he was not admonished that his prior felony conviction


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10974    Document: 00514857483     Page: 2   Date Filed: 03/01/2019


                                 No. 18-10974

could only be used to enhance his sentence under § 1326(b)(1) if it was
submitted to a jury and proved beyond a reasonable doubt.
      However, Vazquez Capistran has filed an unopposed motion for
summary disposition and a letter brief conceding that these issues are
foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). He
explains that he has raised the issues only to preserve them for possible further
review.   Accordingly, because summary disposition is appropriate, see
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Vazquez
Capistran’s motion is GRANTED, and the district court’s judgment is
AFFIRMED.




                                       2